DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 02/01/2021.  
Claims 3-4, 8, 13-14, 18-19, 23 have been canceled. 
Claim 27 has been added.
Claims 1-2, 5-7, 9-12, 15-17, 20-22 and 24-27 are pending and have been examined.  Previous objections to the claims not included in this action have been withdrawn in view of amendments.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/229058, 13/341719, and 11/061218 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: see 35 USC 112 issues below.

Claim Objections
Claims 1, 7, 9-10, 11, and 16 are objected to because of the following informalities:  
As per claim 1, there is lack of antecedent basis for “the representations of applications in the prior number of applications” in the last 2 lines.  This similarly applies to claims 11 and 16.
As per claim 7, it appears that the comma in “further comprising,” e.g. should be replaced with a colon (this similarly applies to claims 9-10).  The comma in “applications, to” should be removed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 9-12, 15-17, 20-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-2, 5-7, 9-12, 15-17, 20-22 and 24-27 are amended to include “initially displaying, on the touch-screen display, a representation of a first application that is updated as content of the first application changes; while the representation of the first application is displayed on the touch-screen display, detecting an input on the touch-screen display; in response to ” and other instances of “updated as content…changes”.  However, the specification does not support the above features.  As noted previously, the specification distinguishes a zone view from an application view (e.g. see figure 22).  The specification is silent as to the application view allowing for dragging to move to another application view (e.g. in paragraph 40 and 57, note the specification does not actually say that dragging is applicable to the application view and the world view as argued by applicant in previous remarks).  It is noted that this functionality is not present for the application view and only for the zone view as seen in figure 22.  In the most recent amendment, applicant amends the term “view” with “representation”.  Applicant cites paragraphs 40, 50, and 57 for support, but When initially viewing (or returning to) the world view 700”.  However, this would contradict “was not displayed on the touch-screen display prior to detecting the drag input” because, in the world view, all the applications are displayed.  This would also contradict “wherein the second number of applications is greater than a prior the first number of applications displayed during the initial displaying” because the world view contains all applications.  As such, the claims lack written description.  Moreover, upon further review, the specification does not appear to describe “updated as content…changes”.  The specification only describes “When the state of any one of the applications changes in some way, the relevant application tiles can flash or light up to get the user's attention… an ” (e.g. in paragraph 54), but does not specifically describe that content of an application changes or even what “content of [an] application” would mean.  As such, the claims lack written description.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9-12, 15-17, 20-22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 5-7, 9-12, 15-17, 20-22 and 24-27 are amended to include “initially displaying, on the touch-screen display, a representation of a first application that is updated as content of the first application changes; while the representation of the first application is displayed on the touch-screen display, detecting an input on the touch-screen display; in response to detecting the input on the touch-screen display: in accordance with a determination that the input is a drag input in a first direction, bringing a representation of a second application ”.  
However, as described above, applicant has replaced the term “view” with “representation”, but has not explained how to interpret “representation”.  This is presumably an attempt to move away from the interpretation of an application view, but the claims are still structured so that it reads that a user drags from a view of one application to another application.  This is misleading (and does not align with what is described in the specification) and as such, the claims are indefinite.  
number of applications”.  In one instance, it appears that “number of applications” is being used to mean “a plurality of…applications”.  However, the claims then use “number of applications” to actually mean a number (“the second number of applications is greater than a prior number”).  This is confusing.  Note that there would be lack of support for “representations of a…number of applications” in the latter interpretation because the specification does not describe a representation of a number (e.g. showing the number 4 to represent 4 applications).  As such, the claims are indefinite.  Because of the ambiguity noted above, “wherein the representations of applications in the second number of applications are smaller than the representations of applications in the prior number of applications” is also unclear.  Does smaller refer to a smaller number, or a smaller size?  As such, the claims are indefinite.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant in substance argues that the images of Padgitt are allegedly a different and unrelated art to the tiles of Santoro.  However, examiner respectfully disagrees.  Note that, with respect to nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 
Applicant argues in substance that Santoro allegedly does not teach drag input in a first direction, Padgitt allegedly does not teach that the dragging is for representations of applications that update, and since Padgitt allegedly does not teach representations of applications that Padgitt would not describe the representations are smaller.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Santoro teaches displaying representations of applications that update (e.g. in paragraphs 74-75, “tile…provides a real-time or near real-time view of the underlying information in that it contains continually refreshed content… provides an at-a-glance view of the current status of the program” of a “a grid of tiles”) and Padgitt teaches drag input in a direction for representations (e.g. in paragraphs 21-22, “Panning is the mechanism by which the images are moved such that different portions of the overall collection are brought into view within the display… a movement in a given direction to pan the display in a corresponding direction…moving a finger over a touch screen display”) and zooming out which displays smaller representations (e.g. in paragraphs .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-2, 5, 10-12, 15-17, 20, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santoro et al. (US 20030020671 A1) in view of Pagitt et al. (US 20040155888 A1).
As per independent claim 1,  Santoro teaches a method comprising, at an electronic device with a touch-screen display (e.g. in paragraphs 23 and 57): initially displaying, on the touch-screen display, a representation of a first application that is updated as content of the first application changes (e.g. in paragraphs 57, 74-75 and 93 and figures 1 and 10, “touch-sensitive screen… tile…provides a real-time or near real-time view of the underlying information in that it contains continually refreshed content… provides an at-a-glance view of the current status of the program” of a “a grid of tiles”; note: paragraphs 94 and 105 and figures 4, 7 and 10, a tile of a grid can also itself be a grid of applications); while the representation of the first application is displayed on the touch-screen display, detecting an input and in response to detecting the input: in accordance with a determination that the input is an input in a first direction, bringing a representation of a second application that is updated as content of the second application changes onto the touch-screen display, wherein the representation of the second application was not displayed on the touch-screen display prior to detecting the input (e.g. in paragraphs 94-95, “presents a single tile at any one time [i.e. other tile not displayed] but it is possible to scroll [i.e. pan] from tile to tile across the grid, by using, for example, buttons on the phone, or other methods of control” and in paragraphs tile…provides a real-time or near real-time view of the underlying information in that it contains continually refreshed content… provides an at-a-glance view of the current status of the program” of a “a grid of tiles”, and figure 10, note that from each tile shown there are at least two directions to pan); in accordance with a determination that the input is an input in a second direction, bringing a representation of a third application that is updated as content of the third application changes onto the touch-screen display, wherein the representation of the third application was not displayed on the touch-screen display prior to detecting the input (e.g. in paragraphs 94-95, “presents a single tile at any one time [i.e. another tile not displayed] but it is possible to scroll [i.e. pan] from tile to tile across the grid, by using, for example, buttons on the phone, or other methods of control” and in paragraphs 74-75, “tile…provides a real-time or near real-time view of the underlying information in that it contains continually refreshed content… provides an at-a-glance view of the current status of the program” of a “a grid of tiles”, and figure 10, note that from each tile shown there are at least 2 directions to pan); and in accordance with a determination that the input is a zooming input, displaying representations of a second number of applications that includes a plurality of different applications (e.g. in paragraph 77, “Tile 406 displays a further array of tiles that may be displayed in full by expanding tile 406 to occupy the full area of the display” and paragraph 80, “double clicking tile 402 or 412 ”, i.e. zooming in), but does not specifically teach input on the touch-screen display including drag input in a direction, wherein the second number of applications is greater than a prior number of applications displayed during the initial displaying, and wherein the representations of applications in the second number of applications are smaller than the representations of applications in the prior number of applications.  However, Pagitt teaches determining an input on a touch-screen display including drag input in a direction for panning (e.g. in paragraphs 21-22, “Panning is the mechanism by which the images are moved such that different portions of the overall collection are brought into view within the display… a movement in a given direction to pan the display in a corresponding direction…moving a finger over a touch screen display”) and in accordance with a determination that an input is a zooming input, displaying representations of a second number of tiles that includes a plurality of different tiles, wherein the second number of tiles is greater than a prior number of tiles displayed during an initial displaying, and wherein the representations of tiles in the second number of tiles are smaller than the representations of tiles in the prior number of tiles (e.g. in paragraphs 23 and 26, and figures 6 to 5 to 4, zooming out).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Santoro to include the teachings of Pagitt because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily navigate the plurality of tiles (e.g. using well-known touch screen displays).  See also response to arguments above.
wherein the representation of the second application represents a current state of the second application (e.g. Santoro, in paragraphs 74-75 and 93). 
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein displaying the representations of the second number of applications that includes the plurality of different applications includes, for a respective application, displaying information about content corresponding to the respective application (e.g. Santoro, in paragraphs 74-75, 77, and 94-95).
As per claim 10, the rejection of claim 1 is incorporated, and Santoro further teaches in response to an input, transitioning from a current representation of a respective application to an enlarged representation of the respective application (e.g. in paragraphs 77 and 80), but does not specifically teach a tap input on the touch-screen display.  However, a tap input on a touch-screen display was well-known in the art, as shown by Pagitt (e.g. in paragraph 24).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Santoro to include the teachings of Pagitt because one of ordinary skill in the art would have recognized the benefit of facilitating zooming in.  Note that this further amounts to a simple substitution that yields predictable results (See KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
As per claim 27, the rejection of claim 1 is incorporated, and the combination further teaches wherein at least one representation of the second number of applications is updated as content of the respective application changes (e.g. Santoro, in paragraphs 74-75, “tile…provides a real-time or near real-” of a “a grid of tiles”).
Claims 11-12 and 15 are the medium claims corresponding to method claims 1-2 and 5 and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer readable storage medium (e.g. Santoro. in paragraph 55).  
Claims 16-17, 20, and 25 are the device claims corresponding to method claims 1-2, 5, and 10 and are rejected under the same reasons set forth and the combination further teaches one or more processors, memory, and programs (e.g. Santoro. in paragraph 55).  

Claims 6, 21, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santoro et al. (US 20030020671 A1) in view of Pagitt et al. (US 20040155888 A1) as applied above, and further in view of Struthers et al. (US 20060112339 A1).
As per claim 6, the rejection of claim 5 is incorporated and the combination further teaches wherein one of the representations of the second number of applications includes unread messages associated with a respective messaging application (e.g. Santoro, in paragraph 77), but does not specifically teach information about a number of unread messages.  However, Struthers teaches information about a number of unread messages (e.g. in paragraphs 24 and 40, and figure 1C).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
Claim 21 is the device claim corresponding to method claim 6 and is rejected under the same reasons set forth.  
Claim 26 is the medium claim corresponding to method claim 6 and is rejected under the same reasons set forth.  

Claims 7, 9, 22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santoro et al. (US 20030020671 A1) in view of Pagitt et al. (US 20040155888 A1) as applied above, and further in view of Hunleth et al. (US 20050005241 A1).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches transitions from displaying representations of the second number of applications to displaying of a representation of a single application of the second number of applications (e.g. Santoro, in paragraph 80, e.g. “double clicking tile 402 or 412 [of a grid] causes the image to be expanded to fit the whole display area”), but does not specifically teach displaying a zooming animation that transitions.  However, Hunleth teaches displaying a zooming animation that transitions (e.g. in paragraphs 40-42, 46, and 37, and figures 5-7, “animate the zoom… omit clipping”, zoom in).  It would have been obvious to 
As per claim 9, the rejection of claim 1 is incorporated, but the combination does not specifically teach displaying a back control on the touch-screen display, and in response to a user input on the back control, displaying a previously displayed view or screen.  However, Hunleth teaches displaying a back control on a display, and in response to a user input on the back control, displaying a previously displayed view or screen (e.g. in paragraph 36, “"back" button”).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Hunleth because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily return to a previous level.  
Claims 22 and 24 are the device claims corresponding to method claims 7 and 9 and are rejected under the same reasons set forth.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2, 5-7, 9-12, 15-17, 20-22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9411505. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter that is obvious over one another.  For example, the claims of ‘505 describe the claimed features, but does not specifically recite “wherein the representations of applications in the second number of applications are smaller than the representations of applications in the prior number of applications”.  However, this feature is taught by the prior art (e.g. see above Pagitt, in paragraphs 23 and 26, and figures 6 to 5 to 4, zooming out).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the claims of ‘505 to include the teachings of Pagitt because one of ordinary skill in the art would have recognized the benefit of facilitating zooming out and/or design, amounting to a simple substitution that yields predictable results.  
Claims 1-2, 5-7, 9-12, 15-17, 20-22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10282080. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter that is obvious over one another. For example, the claims of ‘080 describe the claimed features, but does not specifically recite “wherein the representations of applications in the second number of applications are smaller than the representations of applications in the prior number of applications”.  However, this feature is taught by the prior art (e.g. see above Pagitt, .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Gallo et al. (US 20060156228 A1) teaches “Navigation of the cellular environment is supported, including panning over the cellular environment and zooming in or out of the cellular environment to arrive at a particular zoom state” (e.g. in paragraph 10) and “content outputted via cells is updated based on changes in an underlying data source” (e.g. in paragraph 134).
Engholm (US 20020126099 A1) teaches scrolling and zooming via touch (e.g. in paragraph 6).
Iron et al. (US 20010035885 A1) teaches “When the "back" button 74 is activated, this data is used to shift the map back to the previous state before the last zooming process (whether zoom-in or zoom-out) was done” (e.g. in paragraph 116).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        02/13/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176